COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Alma Salman v. KIPP, INC.

Appellate case number:     01-19-00886-CV

Trial court case number: 2016-44671

Trial court:               334th District Court of Harris County

        Appellee KIPP, Inc., has filed a motion to dismiss this appeal for want of jurisdiction,
asserting that appellant’s notice of appeal was untimely filed one day after the 30-day deadline
provided in Rule 26.1 of the Texas Rules of Appellate Procedure. The motion to dismiss is denied.
The time to file a notice of appeal may be extended if, within 15 days after the deadline to file the
notice of appeal, a party files a motion for extension. See TEX. R. APP. P. 26.3. In civil cases, a
motion for extension of time is implied when a notice of appeal is filed after the rule 26.1 deadline
but within the 15-day extension period provided by rule 26.3. See Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Because appellant’s notice of appeal was filed one day after the deadline,
we imply an extension request rendering the notice of appeal timely.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_________
                                Acting individually


Date: ___January 23, 2020___